Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 8/12/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 9, Line 4:  Delete “the”
Claim 17, Line 2:  Delete “the”

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 9, and 17 are directed towards an image processing apparatus, non-transitory CRM, and method that include/perform the operations of “process first image data using a trained learning network to generate a first analysis of the first image data; identify a clinical finding in the first image data based on the first analysis; compare the first analysis to a second analysis, the second analysis generated using the trained learning network applied to second image data obtained in a second image acquisition; and when comparing identifies a change between the first analysis and the second analysis, generate a notification at the imaging apparatus to notify a healthcare practitioner regarding the clinical finding and trigger a responsive action with respect to a patient associated with the first image data”.
	The cited and considered prior art, specifically Matsuki (US PGPub 2020/0242762) that discloses acquiring a first inferencer configured to infer diagnosis from a medical image by machine learning;  acquiring a second inferencer configured to have a structure a part of which is common to a part of a structure of the first inferencer and infer an image finding that expresses an image feature from a medical image by machine learning;  acquiring a third inferencer configured to infer diagnosis from an image finding;  and acquiring a fourth inferencer configured to infer diagnosis from a medical image, based on the second inferencer and the third inference,
	And Rim (US PGPub 2019/0221313) that discloses a fundus image obtaining unit configured to acquire a target fundus image which is a basis for acquiring diagnosis assistance information on a subject;  a first processing unit configured to, for the target fundus image, obtain a first result related to a first finding of the subject using a first neural network model wherein the first neural network model is trained on the basis of a first fundus image set;  a second processing unit configured to, for the target fundus image, obtain a second result related to a second finding of the subject using a second neural network model, wherein the second neural network model is trained on the basis of a second fundus image set which is at least partially different from the first fundus image set;  a third processing unit configured to determine, on the basis of the first result and the second result, a diagnostic information on the subject;  and a diagnostic information output unit configured to provide the determined diagnostic information to a user;  wherein, the first finding and the second finding is used for diagnosing different diseases,
	And Steigauf (US PGPub 2016/0350919) that discloses receiving image data and non-image data associated with a medical imaging study;  determining a potential medical condition to evaluate in the image data, based on information provided in the non-image data;  selecting a deep learning model to perform automated image recognition on the image data, the deep learning model trained to evaluate at least one characteristic of the potential medical condition;  determining a state of the potential medical condition from the image data, using the deep learning model to perform automated feature recognition on the image 
	and Shimomura (US PGPub 2019/0156937) that discloses an image analysis engine operable to: access a medical image storage, determine whether one or more features in a medical image of a patient meet predefined criteria, the predefined criteria being indicative of a medical condition, and determining whether an alert notification is to be sent regarding results of determining whether the one or more features in the medical image meet the predefined criteria;  and a communication interface coupled to the image analysis engine and operable to send the alert notification with indicia indicative of a priority level if the one or more features in the medical image meet the predefined criteria, including sending medical information that prompted the image analysis engine to send the notification at the priority level,
	and Kohle (US PGPub 2020/0058390) that discloses providing a medical representation image based on a current examination image depicting a body part of a first patient;  defining a region of interest in the medical representation image;  generating a feature signature, at least for the region of interest defined in the medical representation image;  comparing the medical representation image with a plurality of medical images of at least one second patient stored in a medical image database, based on the feature signature generated;  and identifying at least one medical image in the medical image database as the at least one medical reference image, the at least one medical reference image providing a similarity degree to the medical representation 
	and Haas (US PGPub 2016/0300120) that discloses accessing a first medical image including first pixel data depicting first structures;  accessing a second medical image including second pixel data depicting second structures;  deforming the second medical image using a deformation vector, wherein deforming the second medical image causes the second pixel data to more closely match the first pixel data;  establishing a similarity value based on a comparison of the first and second pixel data;  extracting a first features group from a first subset of the first pixel data, and a second features group from a second subset of the second pixel data;  training a machine learning system by using the first and second features groups as inputs to the machine learning system and using the similarity value as an expected output of the machine learning system;  and generating an image comparison tool based on the training,
	fails to individually anticipate or together in combination render obvious with proper motivation the above cited claim limitations in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 9, and 17 are allowed.
	Claims 2-8, 10-16, and 18-20 are allowed for being dependent upon allowed base claims 1, 9, and 17.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664